Citation Nr: 0917797	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
October 29, 2008, and in excess of 20 percent since October 
29, 2008, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to February 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to a disability 
rating in excess of 10 percent for his service-connected low 
back disability.  In April 2007, the Veteran testified before 
the Board at a hearing that was held at the RO.  In June 
2008, this matter was remanded by the Board for further 
development.  A November 2008 rating decision increased the 
rating for a low back disability to 20 percent, effective 
October 29, 2008.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 29, 2008, the Veteran's low back 
disability was manifested by forward flexion of no more than 
53 degrees, and a combined range of motion of the 
thoracolumbar spine of less than 120 degrees.  While there 
was evidence of mild levoscoliosis and muscle spasm, gait was 
normal.  There is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or spinal 
contour.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis and 
neurological manifestations associated with the service-
connected low back disability have not been shown.

2.  Since October 29, 2008, the Veteran's low back disability 
has been manifested by forward flexion of more than 30 
degrees on active range of motion; extension to no more than 
10 degrees; left and right flexion limited to no more than 15 
and 20 degrees, respectively; and left and right lateral 
rotation to no more than 10 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations associated 
with the service-connected low back disability have not been 
shown.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
October 29, 2008, and in excess of 20 percent since October 
29, 2008, for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5235, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In July 2008, the Veteran was notified of the evidence needed 
to support his increased rating claim pursuant to Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In March 2004, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told to 
submit evidence showing that his service-connected low back 
disability had increased in severity, including a statement 
from his doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests, or statements from 
individuals with personal knowledge of how the Veteran's low 
back disability had worsened.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, and obtain private treatment reports as 
indicated.
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2007 and July 2008 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in May 2004, May 2005, and October 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 38 C.F.R. 
§ 4.45 (2008), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating. The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Board has evaluated the Veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 40 percent is warranted where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The criteria for Intervertebral Disc Syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2008).  The Incapacitating 
Episode Formula provides that a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Finally, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

1.  Prior to October 29, 2008

It has not been contended or shown in this case that the 
Veteran has a sacroiliac injury and weakness (5236), 
lumbosacral or cervical strain (5237), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The Veteran filed his claim for an increased rating for his 
low back disability in  January 2004.  For the period under 
consideration, the Veteran's lumbar spine disability has been 
rated as 10 percent disabling under DC 5235, which 
contemplates vertebral fracture or dislocation.  38 C.F.R. 
§ 4.71a, DC 5235 (2004).
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher rating of 20 percent is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Private treatment records include a January 2003 neurological 
consultation which shows that on examination of the lumbar 
spine, there was no atrophy and motor power was normal, 
without asymmetries or anatomical sensory loss.  DTRs (deep 
tendon reflexes) were 2+ for the biceps, triceps, 
brachioradialis, patellar, and Achilles.  The Veteran's toes 
were downgoing bilaterally and tandem gait was intact.  An 
MRI scan of the lumbar spine reflected degenerative changes 
and a previous lumbar fracture at L1.  The impression was 
broad bulge L2-3 with mild stenosis and bulging 4-5 with 
annular tear and posterior ligamentous thickening.  Overall, 
mild stenosis was slightly more prominent at L2-3.  An MRI of 
the thoracic spine showed minor degenerative changes of the 
mid and upper thoracic spine.  On neurological examination in 
February 2003, motor skills were 5/5 in all major motor 
groups of the upper and lower extremities.  Sensation was 
intact to pinwheel in all dermatomes of the upper and lower 
extremities.  Straight leg raising was negative to 90 degrees 
bilaterally.  Reflexes were grade II and symmetric at the 
bicep, tricep, brachioradialis, finger flexors, knee, and 
ankle.  The Veteran was noted to have an intention tremor.  
The physician could not specifically discern whether he had 
clonus or not because of the intention tremor.  On neurologic 
examination in April 2003, there was no evidence of atrophy, 
weakness, or fasciculations and he had normal tone.  
Sensation was intact to pinprick, touch, vibration, and 
position sense.  Deep tendon reflexes were 2+ for the biceps, 
triceps, brachioradialis, patellar, and Achilles.  There was 
no evidence of myelopathy.  The impression was resolved left 
radial nerve palsy and remote L1 compression fracture with 
chronic pain.

VA medical records show that on neurologic examination in 
October 2003, the Veteran was able to move all of his 
extremities symmetrically and had good grip strength 
bilaterally, and good rapid alternating movement and finger 
movement.  Sensation was intact and equal bilaterally and he 
denied any urgency, frequency, hesitancy, dribbling, or 
erectile dysfunction.   In January 2004, he complained of 
increased urination that was thought to be related to 
prostatic enlargement.  In May 2004, an x-ray of the lumbar 
spine showed a compression defect or L1 vertebral body.

The Veteran underwent a VA spine examination in May 2004 at 
which time he presented with complaints of persistent back 
pain since an in-service motor vehicle accident during which 
he sustained an L1 fracture.  He claimed that he had 
persistent nerve damage since that time.  He complained of 
weakness in his left arm and leg with left leg swelling from 
his foot to his knee.  He indicated that he had slight 
improvement of his back pain over time which became 
persistent and affected his ability to stand and walk.  His 
pain was rated a 6 out of 10 on the pain scale.  He had not 
undergone any recent physical therapy or epidural steroid 
injections and was not taking pain medication.  On range of 
motion testing of the lumbar spine, forward flexion was 
normal.  He had 15 degrees of extension and 10 degrees of 
lateral bending and rotation to the right and left.  During 
range of motion testing, the Veteran complained of pain.  
Motor strength was 5/5 throughout the lower extremities.  
Sensory examination was decreased in the left lower extremity 
throughout, with a nondermatomal pattern.  Deep tendon 
reflexes were 2+ in knee jerks and ankle jerks, bilaterally.  
There was no clonus and upright posture was normal without 
any evidence of scoliosis.  Gait, toe walk, and heel walk 
were normal.  In May 2004, an x-ray examination revealed a 
healed L1 compression fracture with a possible slight 20 
degree kyphosis.  The assessment was a decreased range of 
motion of the lumbar spine of 20 to 30 percent at baseline 
which was unchanged with activities.  The examiner opined 
that the Veteran's range of motion was limited only by his 
pain, with evidence of secondary gain issues throughout the 
examination.  The pain was mainly in the L1 area.  The 
examiner also opined that it was difficult to localize the 
Veteran's pain to that specific level, but that his level of 
persistent pain and decreased lumbar range of motion were 
less likely than not related to his service-connected 
vertebral injury.

The Veteran underwent a VA general medical examination in 
July 2004 at which time he complained of chronic low back 
pain associated with numbness of the left upper and lower 
extremities, in addition to weakness of the left upper 
extremity.  He complained that he dropped things from his 
hand in the past, but then experienced some left upper 
extremity weakness.  However, he had no difficulty buttoning 
a shirt or problems with his bowel or bladder functions.  On 
examination, grip was 4/5 on the left side and 5/5 on the 
right side.  Fine manipulations were normal bilaterally.  
Strength was 4/5 in the left upper extremity, 4/5 in the left 
lower extremity, and 5/5 on the right side in right upper and 
lower extremities.  On neurologic examination, deep tendon 
reflexes were 2+ with a history of numbness with decreased 
sensation in the left upper extremity on the lateral side and 
in the left lower extremity on the lateral aspect.  
Peripheral pulses were 2+.  He was diagnosed with low back 
pain, status post fracture of the L1 vertebra.

VA medical records dated in December 2004 reflect that the 
Veteran was diagnosed with low back pain and indicated that 
he had a lumbar fracture and nerve damage.  His pain was 
rated a 5 out of 10 on the pain scale.  He complained of 
radiating symptoms with pain all over, but denied any 
numbness or tingling and had no difficulty with his bowel or 
bladder functions.  On range of motion testing of the 
thoracic spine, flexion was to 53 degrees with 2 degrees of 
extension, 11 degrees of lateral flexion with increased pain, 
and 20 degrees of flexion on the right.  Rotation on the left 
and right were limited by 50 percent.  Lumbar paraspinals 
were not tender to palpation.  In January 2005, he underwent 
a pain consultation and indicated that he had a history of 
osteoporosis and rated his pain as a 3 or 4 out of 10 on the 
pain scale.  An x-ray showed a compression defect of the L1 
vertebral body.  He was issued a TENS unit.  In February 
2005, his lumbar spine pain had improved and was rated a 3 
out of 10 on the pain scale.  He treated his low back 
disability with home exercises, heat, and a TENS unit.  He 
had an active range of motion of  50 to 70 percent 
throughout, with pain at end range flexion and extension.

The Veteran underwent a VA lumbar spine examination in May 
2005, at which time he complained of left leg damage and low 
back pain from an in-service motor vehicle accident.  He 
complained of minimal left leg pain in an S1 distribution 
with constant low back pain rated a 3 out of 10 on the pain 
scale.  He denied any flare-ups in the past twelve months, 
bowel or bladder complaints, and any other constitutional 
symptoms.  He rarely used a cane and last worked in December 
2002 after a work-related head and buttocks injury and denied 
any injury to his back at that time.  On examination, his 
gait was normal.  He had moderate muscle spasm of the lower 
lumbar region with minimal tenderness in the upper lumbar 
spine.  Range of motion testing revealed normal forward 
flexion which decreased by 10 degrees with repetitive motion, 
and pain at 45 degrees.  There was no fatigue or instability.  
Extension was to 20 degrees.  Lateral flexion was to 20 
degrees on the left and 15 degrees on the right and lateral 
rotation was to 30 degrees on the left and 20 degrees on the 
right, with no decrease with repetitive testing.  Motor 
skills were 5/5 with good effort.  Reflexes were 2+ and 
symmetric.  Straight leg raise testing and Lasegue's sign 
were negative bilaterally.  There were no nonorganic physical 
findings.  Upon review of the films, the examiner opined that 
the Veteran had a mild levoscoliosis and an old L1 
compression fracture.  He was diagnosed with chronic back 
pain secondary to L1 compression fracture and a left S1 
radiculopathy, but the examiner determined that the 
radiculopathy was unrelated to the Veteran's service-
connected residuals of a compression fracture of the L1 
vertebra, as a compression fracture of the L1 vertebra would 
not cause S1 radiculopathy into the left lower extremity.  
The examiner further opined that it was less likely than not 
that the symptoms were related to the back injury, although 
the Veteran stated that he had left-sided nerve damage 
related to the injury.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 
20 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The medical 
evidence shows that forward flexion was normal on VA spine 
examination in May 2004 and was 53 degrees in December 2004.  
The medical evidence does not show a combined range of motion 
of the thoracolumbar spine greater than 120 degrees.  In May 
2004, the Veteran's gait was normal.  While there was 
evidence of muscle spasm and mild levoscoliosis on VA 
examination in May 2005, the Veteran's gait was normal.  
There is no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or spinal contour.  
Accordingly, the Board finds that the competent medical 
evidence does not support a finding that the Veteran is 
entitled to a rating in excess of 10 percent under the 
General Ratings Formula for Diseases of and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DCs 5235, 5242, 5243.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to Intervertebral Disc Syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  On VA examination in May 2005, 
the Veteran denied any flare-ups or other constitutional 
problems in the past twelve months.  VA examinations in May 
2004 and July 2004 are silent for complaints or evidence of 
incapacitating episodes.  Here, the competent medical 
evidence does not demonstrate that the Veteran was prescribed 
bed rest by a physician at any time during the pendency of 
the period on appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in May 2004, on range of motion testing of the 
lumbar spine forward flexion was normal.  He had 15 degrees 
of extension and 10 degrees of lateral bending and rotation 
to the right and left.  In December 2004, on range of motion 
testing of the thoracic spine, flexion of the thoracic spine 
was to 53 degrees with 2 degrees of extension, 11 degrees of 
lateral flexion with increased pain, and 20 degrees of 
flexion on the right.  Rotation on the left and right were 
limited by 50 percent.  On VA examination in May 2005, range 
of motion testing revealed normal forward flexion and then 
decreased by 10 degrees with repetitive of motion, and pain 
at 45 degrees.  There was no fatigue or instability.  
Extension was to 20 degrees.  Lateral flexion was to 20 
degrees on the left and 15 degrees on the right; and lateral 
rotation was to 30 degrees on the left and 20 degrees to the 
right, with no decrease with repetitive testing.  Therefore, 
the Board finds that the requirements for a higher rating 
under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, are not shown.  38 C.F.R. § 4.71a, DC 5235 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

Private treatment records include a January 2003 neurological 
consultation which shows that on examination of the lumbar 
spine, there was no atrophy and motor power was normal, 
without asymmetries or anatomical sensory loss.  Deep tendon 
reflexes were 2+ for the biceps, triceps, brachioradialis, 
patellar, and Achilles.  The Veteran's toes were downgoing 
bilaterally and tandem gait was intact.  On neurological 
examination in February 2003, motor skills were 5/5 in all 
major motor groups of the upper and lower extremities.  
Sensation was intact to pinwheel in all dermatomes of the 
upper and lower extremities.  Straight leg raising was 
negative to 90 degrees bilaterally.  Reflexes were grade II 
and symmetric at the bicep, tricep, brachioradialis, finger 
flexors, knee, and ankle.  On neurologic examination in April 
2003, there was no atrophy, weakness, or fasciculations 
noted, with normal tone.  Sensation was intact to pinprick, 
touch, vibration, and position sense.  Deep tendon reflexes 
were 2+ for the biceps, triceps, brachioradialis, patellar, 
and Achilles.  There was no evidence of myelopathy.  The 
impression was resolved left radial nerve palsy and remote L1 
compression fracture with chronic pain.  In October 2003, the 
Veteran was able to move all of his extremities symmetrically 
and had good grip strength bilaterally.  There was good rapid 
alternating movement and finger movement.  Sensation was 
intact and equal bilaterally.  He denied any urgency, 
frequency, hesitancy, dribbling, or erectile dysfunction.  In 
January 2004, he complained of increased urination due to 
prostatic enlargement.  On VA spine examination in May 2004, 
motor strength was 5/5 throughout the lower extremities.  
Sensory examination was decreased in the left lower extremity 
throughout with a nondermatomal pattern.  Deep tendon 
reflexes were 2+ in knee jerks and ankle jerks bilaterally.  
In December 2004, the Veteran complained of nerve damage and 
low back pain.  He complained of radiating symptoms with pain 
all over, but denied any numbness or tingling and had no 
difficulty with his bowel or bladder functions.  Finally, on 
VA examination in May 2005, the Veteran denied any bowel or 
bladder problems.  While he complained of S1 radiculopathy, 
the examiner opined that it was not related to his lumbar 
spine disability.

In this case, findings in the medical records do not support 
a conclusion that the Veteran has radiculopathy, or that he 
has any other objective neurological symptoms that relate to 
his low back disability.  Physical examination has 
consistently demonstrated negligible neurological impairment 
or sensory impairments.  Additionally, no muscle atrophy is 
present.  The Veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed 
by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, incoordination, fatigability, and pain on motion in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before 
the Board, then, is whether the Veteran is entitled to a 
separate rating for his neurological manifestations.  As 
discussed above, however, while the Veteran has complained of 
neurological manifestations, no objective neurological 
manifestations have been demonstrated.  Accordingly, the 
Board finds that the Veteran is not entitled to a separate 
rating for neurological manifestations.  The preponderance of 
the evidence is against the claim for a higher rating for 
this period, and that claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Since October 29, 2008

It has not been contended or shown in this case that the 
Veteran has a sacroiliac injury and weakness (5236), 
lumbosacral or cervical strain (5237), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 20 percent disabling under 
DC 5235, which contemplates vertebral fracture or 
dislocation.  38 C.F.R. § 4.71a, DC 5235 (2008).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a higher rating of 40 percent is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.

In June 2008, the Board remanded the claim for an additional 
VA opinion as to whether the Veteran's service-connected 
residuals of a compression fracture of the L1 vertebra either 
caused or materially contributed to the development of the S1 
radiculopathy, or whether the service-connected residuals of 
a compression fracture of the L1 vertebra aggravated the S1 
radiculopathy.

Pursuant to the Board's June 2008 remand, the Veteran was 
afforded a VA spine examination in October 2008 at which time 
he complained of chronic low back pain with difficulty moving 
and bending.  He indicated that his pain intermittently 
radiated to the posterior thighs and calves bilaterally, with 
the left thigh more severe than the right.  Since its onset, 
the pain had become progressively worse.  He denied any 
history of urinary incontinence, nocturia, fecal 
incontinence, obstipation, erectile dysfunction, or falls.  
While he claimed to have urinary urgency, numbness, 
parasthesias, and leg or foot weakness, the examiner opined 
that the etiology of those symptoms was unrelated to the 
claimed disability and that his urinary issues were secondary 
to BPH (benign prostatic hypertrophy).  The Veteran claimed 
to have a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain in the low back aggravated by 
lifting or bending.  Pain was moderate and constant and 
radiated to his posterior thigh and feet bilaterally, 
described as a feeling of pins and needles.  The Veteran 
denied having any flare-ups, but claimed to have had numerous 
incapacitating episodes within the last 12 months.  Muscle 
tone was normal without atrophy.  On sensory examination, he 
had no abnormal sensations in his legs.  Knee and ankle jerks 
were 2+ bilaterally.  There was no evidence of ankylosis of 
the cervical or thoracolumbar spine.  On range of motion 
testing of the thoracolumbar spine, flexion was to 40 
degrees, with pain beginning at 20 degrees; extension was to 
10 degrees, with pain beginning at 5 degrees; lateral flexion 
on the right was to 20 degrees, with pain at 10 degrees, and 
on the left to 15 degrees, with pain at 10 degrees; and 
lateral rotation was to 10 degrees with pain.  There was pain 
on active range of motion and after repetitive use, with no 
additional loss of motion.  Although range of motion was 
reduced, the examiner opined that it was affected by other 
factors that were not related to his service-connected 
vertebral fracture.  X-rays of the lumbar spine in 2004 
indicated a compression defect of the L1 vertebral body.  It 
was noted that the Veteran was not working and retired in 
February 1973.  The examiner stated that his disability was 
due to multiple medical issues and diagnosed him with 
residuals of a L1 compression fracture with a moderate 
limitation of motion.  There was no evidence of S1 
radiculopathy from the L1 fracture of the lumbar spine.  The 
examiner opined that the S1 radiculopathy was not caused by 
the Veteran's service-connected disability and that it was 
less likely as not caused by or a result of his service-
connected L1 vertebral fracture.  Furthermore, if present, it 
was not likely to be related to or aggravated by the L1 
vertebral fracture incurred during service.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence shows that on October 2008 VA examination, 
forward flexion was to 40 degrees.  There are no objective 
findings of forward flexion of the thoracolumbar spine to 30 
degrees or less or unfavorable ankylosis of the entire 
thoracolumbar spine.  While the Veteran's motion of the 
lumbar spine is slightly limited, that motion is limited to 
within a favorable range of motion.  Accordingly, the Board 
finds that the competent medical evidence does not support a 
finding that the Veteran is entitled to a rating in excess of 
20 percent under the General Ratings Formula for Diseases of 
and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235, 
5242, 5243.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 20 percent for based upon the diagnostic 
criteria pertaining to Intervertebral Disc Syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  During the October 2008 VA 
examination, the Veteran reported multiple episodes of 
incapacitation within the last year due to his low back 
disability, but denied any flare-ups.  However, the medical 
evidence does not demonstrate that the Veteran was prescribed 
bed rest by a physician in the year prior to October 2008 or 
at any time during the pendency of the period on appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in October 2008, with range of motion testing of 
the thoracolumbar spine, flexion was to 40 degrees; extension 
was to 10 degrees; lateral flexion on the right was to 20 
degrees and to 15 degrees on the left; and lateral rotation 
was to 10 degrees.  Therefore, the Board finds that the 
requirements for a higher rating under the General Rating 
Formula, forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, are not shown.  
38 C.F.R. § 4.71a, DC 5235 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

On October 2008 VA examination, the Veteran denied any 
history of urinary incontinence, nocturia, fecal 
incontinence, obstipation, erectile dysfunction, or falls.  
While he did claim to have urinary urgency, numbness, 
parasthesias, leg or foot weakness, and spasms, the examiner 
opined that the etiology of those symptoms was unrelated to 
the claimed disability and that his urinary issues were 
secondary to BPH.  The examiner found no evidence of S1 
radiculopathy and opined that the S1 radiculopathy was not 
caused by his service-connected disability.

In this case, findings in the medical records do not support 
a conclusion that the Veteran has radiculopathy, or that he 
has any other objective neurological symptoms that relate to 
his low back disability.  Physical examination has 
consistently demonstrated negligible neurological impairment 
or sensory impairments.  Additionally, no muscle atrophy is 
present.  The Veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed 
by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, range of 
motion testing on VA examination in October 2008 revealed no 
additional loss of motion on repetitive use.  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before 
the Board, then, is whether the Veteran is entitled to a 
separate rating for his neurological manifestations.  As 
discussed above, however, while the Veteran has complained of 
neurological manifestations, no objective neurological 
manifestations have been demonstrated and the evidence does 
not show any neurologic residuals that are independently 
ratable.  Accordingly, the Board finds that the Veteran is 
not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
low back disability since his service.  Neither does the 
record reflect marked interference with his employment.  
Here, the records show that the Veteran retired in February 
1973 and was last employed in December 2002 at which time he 
stopped working due to a work-related incident.  Here, the 
Veteran has not claimed nor does the evidence reflect that 
his low back disability caused a marked interference with his 
employment nor has he submitted any objective evidence of the 
same.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his low back disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a low back disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability warrant no more than a 10 percent prior to October 
29, 2008, and no more than a rating of 20 percent since 
October 29, 2008.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the Veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability prior to or since October 29, 2008, as there is no 
objective evidence of any independently ratable neurological 
manifestations that would warrant a compensable rating.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent prior to October 29, 2008, 
and in excess of 20 percent since October 29, 2008, for a low 
back disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


